Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered July 28, 1989, convicting him of rape in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of a Rosario violation is unpersuasive (see, People v Rosario, 9 NY2d 286). There is no factual evidence in the record before us establishing the existence of the alleged Rosario material which he claims to have been denied.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are waived, unpreserved for appellate review, or without merit. Mangano, P. J., Thompson, Sullivan and Rosenblatt, JJ., concur.